DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1-9 and 11-18 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by Fang et al. (EP 3 587 321 A).
Fang et al. disclose an elevator system and method, comprising: an elevator call entry device  (806a, 806b) configured to allow a passenger to indicate at least one of an intended destination and an intended direction prior to entering an elevator car (804a-c); at least one detector (808a-b) configured to detect a proximity between the passenger and at least one other individual that has not indicated an intended destination through the destination entry device (paragraph 73); and a controller configured to determine whether the detected proximity between the passenger and the at least one other individual satisfies at least one criterion indicating that the at least one other individual is likely associated with the passenger and will board an elevator car with the passenger and travel to the intended destination with the passenger, and assign an elevator car to carry the passenger and the at least one other individual to the intended destination when the detected proximity satisfies the at least one criterion (paragraphs 72-74).
Fang et al. disclose the elevator system and method, wherein the detected proximity includes an indication of a distance between the passenger and the at least one other individual (paragraph 73); the at least one criterion comprises a distance threshold (inherent – based on closeness of passengers); and the at least one criterion is satisfied when the indication of the distance is below the distance threshold (inherent via paragraph 73).
	Fang et al. disclose the elevator system and method, wherein the detected proximity satisfies the at least one criterion (paragraph 73); the detector is configured to detect a second proximity between at least one second individual (group) and either of the passenger or the at least one other individual (paragraphs 73-75); the at least one second individual has not indicated an intended destination through the destination entry device (806a-b); the controller is configured to determine whether the second proximity satisfies the at least one criterion indicating that the at least one second individual is likely associated with the passenger and will board the elevator car with the passenger and travel to the intended destination with the passenger (inherent in grouping via paragraphs 73-75); and the controller is configured to assign the elevator car to carry the at least one second individual with the passenger and the at least one other individual to the intended destination (paragraphs 73-75).
Fang et al. disclose the elevator system and method, wherein the controller is configured to determine a duration of the detected proximity (paragraph 73); the at least one criterion comprises a time threshold (inherent via paragraph 73); and the at least one criterion is satisfied when the duration exceeds the time threshold (inherent via paragraph 73).
Fang et al. disclose the elevator system and method, wherein the detector is configured to provide an indication of a first zone in which the passenger is located (figures 8A-8E); the detector is configured to provide an indication of a second zone in which the at least one other individual is located (figures 8A-8E); and the controller is configured to determine whether a relationship between the first zone and the second zone satisfies the at least one criterion (paragraph 73).
Fang et al. disclose the elevator system and method, wherein the at least one criterion includes the first zone and the second zone being the same or the first zone being within a threshold distance of the second zone (figures 8A-8E).
Fang et al. disclose the elevator system and method, wherein the detector is configured to provide an indication of respective positions of the passenger and the at least one other individual relative to at least one reference location; and the detected proximity is based on a distance between the respective positions (figure 8A and paragraph 73).
Fang et al. disclose the elevator system and method, wherein the detected proximity includes an indication of respective movement of the passenger and the at least one other individual; and the at least one criterion is satisfied when the respective movements correspond to the passenger and the at least one other individual moving together toward or near a landing of the elevator system (paragraph 73).

Allowable Subject Matter
Claims 9-10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
8/12/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837